[Cite as State v. Moore, 2022-Ohio-947.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellant,            :
                                                              No. 110517
                 v.                              :

AMBER NICOLE MOORE,                              :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 24, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-19-643666-A and CR-19-643726-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Connor Davin, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Francis Cavallo, Assistant Public Defender, for appellant.
LISA B. FORBES, J.:

              Appellant, Amber Nicole Moore (“Moore”) appeals the trial court’s

order sentencing her to 12 months in prison. After reviewing the facts of the case

and pertinent law, we affirm.

I.   Facts and Procedural History

              On December 3, 2019, Moore pled guilty to attempted prohibition

against altering substance to increase concentration, a misdemeanor of the fourth

degree in violation of R.C. 2923.02 and 3719.161, and theft, a felony of the fifth

degree in violation of R.C. 2913.02(A)(1).

              While out on bond and awaiting her sentencing hearing, Moore

absconded. A capias was issued for her arrest on December 30, 2019. Moore was

taken into custody following a traffic stop on April 16, 2021.

              A sentencing hearing was held on April 22, 2021. At the hearing,

Moore and her attorney addressed the court. According to Moore, between the time

she absconded and her eventual arrest she began living a sober lifestyle, attained

employment, was eligible for a promotion, and had developed a relationship with

her child. Moore’s attorney notified the court that Moore “recognizes that [it] was

poor judgment” not to report for sentencing originally, but that she believed Moore

“was afraid of * * * going to jail [for] these cases.” Further, Moore’s attorney

highlighted the fact that Moore had obtained employment and wished to be able to

continue working and to pay restitution to the victims of the theft. After hearing

these statements, the trial court sentenced Moore to 60 days in jail for the attempted
prohibition against altering substance conviction and 12 months in prison for the

theft conviction. Both sentences were ordered to be served concurrently for a total

term of 12 months in prison. It is from this sentence that Moore appeals.

II. Law and Analysis

      A. Maximum Sentences

                In her first assignment of error, Moore argues that the “trial court

erred when it imposed the maximum sentence without support in the record for the

requisite statutory findings under R.C. 2929.11, 2929.12 and 2929.14.” We disagree.

                Our review of felony sentencing is governed by R.C. 2953.08(G)(2),

which states:

      The appellate court may take any action authorized by this division if it
      clearly and convincingly finds either of the following:

      (a) That the record does not support the sentencing court’s findings
      under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4)
      of section 2929.14, or division (I) of section 2929.20 of the Revised
      Code, whichever, if any, is relevant;

      (b) That the sentence is otherwise contrary to law.

                R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court

to modify or vacate a sentence based on its view that the sentence is not supported

by the record under R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio St.3d 242,

2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. Additionally,

      if the sentence is within the statutory range for the offense and the trial
      court considered both the purposes and principles of felony sentencing
      in R.C. 2929.11 and the seriousness and recidivism factors in
      R.C. 2929.12, the court’s imposition of any prison term for a felony
      conviction is not contrary to law.
State v. Phillips, 8th Dist. Cuyahoga No. 110148, 2021-Ohio-2772, ¶ 7.

              While trial courts are required to consider both R.C. 2929.11 and

2929.12 before imposing a prison sentence, they are not required to make specific

findings under any of those considerations. Jones at ¶ 20, citing State v. Wilson,

129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31; State v. Arnett, 88 Ohio

St.3d 208, 724 N.E.2d 793 (2000).         “Indeed, consideration of the factors is

presumed unless the defendant affirmatively shows otherwise.” Phillips at ¶ 8,

citing State v. Wright, 2018-Ohio-965, 108 N.E.3d 1109, ¶ 16 (8th Dist.).

              At the outset, we note that in her first assignment of error, Moore

argues that there was no support in the record “for the requisite statutory findings

under * * * [R.C.] 2929.14.” However, in this case, the trial court was not required

to make any findings under R.C. 2929.14. As noted, under R.C. 2953.08(G)(2),

appellate court review is limited to whether the record supports a trial court’s

findings under R.C. 2929.14(B)(2)(e) and (C)(4). R.C. 2929.14(B)(2)(e) relates to

an offender who has been convicted of a repeat violent offender specification, and

R.C. 2929.14(C)(4) concerns consecutive sentences.         Because Moore was not

convicted of a repeat violent offender specification nor was she sentenced to

consecutive sentences, the trial court in this case was not required to make these

statutory findings.

              In essence, Moore seeks to have her sentence modified by this court

asserting that “there is clear and convincing evidence that the trial court’s findings

[under R.C. 2929.11 and 2929.12] were not supported by the record, therefore a
maximum sentence cannot be sustained.” However, the trial court was not required

to make findings under those statutes, and Moore offers no evidence to rebut the

presumption that the trial court considered the relevant sentencing factors under

R.C. 2929.11 and 2929.12. At sentencing, the trial court stated it had “reviewed the

purposes and principals of the Ohio Revised Code section regarding sentencing and

significantly looked at [Moore’s] record which * * * is deplorable.” The court

explained that it could not “grant [Moore] community control sanctions. It would

be inappropriate, given [her] record and [her] failure to appear.”

               Further, in its journal entry, the court stated that it “considered all

required factors of the law. The court finds that prison is consistent with the purpose

of R.C. 2929.11.” This court has previously recognized that those statements alone

are sufficient to find that the court considered the purposes and principles of felony

sentencing in R.C. 2929.11 and the seriousness and recidivism factors in

R.C. 2929.12. Phillips, 8th Dist. Cuyahoga No. 110148, 2021-Ohio-2772, at ¶ 8

(finding that a sentencing entry that states the court “considered all required factors

of law” satisfied the court’s statutory requirements). Therefore, we find that Moore

has not affirmatively demonstrated that the trial court did not consider all of the

required sentencing factors under R.C. 2929.11 and 2929.12.

               Accordingly, Moore’s first assignment of error is overruled.

      B. Ineffective Assistance of Counsel

               In her second assignment of error, Moore argues that she was denied

the effective assistance of counsel. We disagree.
              To succeed on a claim of ineffective assistance of counsel, a defendant

must establish that his or her attorney’s performance was deficient, and that the

defendant was prejudiced by the deficient performance. Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). However, a court need not

determine whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged deficiencies. To show

that he or she was prejudiced, the defendant must prove that, but for counsel’s

errors, the result of a trial would have been different. State v. Williams, 8th Dist.

Cuyahoga No. 66864, 1995 Ohio App. LEXIS 2847, 16 (July 5, 1995), citing State v.

Mills, 62 Ohio St.3d 357, 376, 582 N.E.2d 972 (1992).                The object of an

ineffectiveness claim is not to grade counsel’s performance. Id. at 697. See also

State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989).

              Moore argues that her trial counsel was deficient for failing “to argue

some mitigation of sentence.” We need not decide whether Moore’s trial counsel

was deficient because Moore cannot demonstrate prejudice.

              A review of the record demonstrates that at sentencing, Moore’s trial

counsel notified the court that between the time of Moore’s plea and her ultimate

arrest Moore had been working full time in addition to being a mother. Additionally,

in an effort to explain why Moore absconded, her attorney informed the trial court

that prior to sentencing, Moore was required to report to multiple different

probation officers, “it got overbearing for her to try to work and report to three

different authorities,” and “she was afraid of being sentenced[.]”
               Further, at the sentencing hearing, Moore addressed the court and

presented all of the mitigating circumstances she argues her trial counsel failed to

raise. Therefore, because the trial court had the benefit of hearing Moore’s alleged

mitigating factors from both her counsel and Moore herself prior to imposing her

sentence, Moore cannot demonstrate that the outcome would have been different

but for the alleged error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN T. GALLAGHER, J., CONCUR